DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 3, 2022 is acknowledged.
Applicant elects without traverse.  Yet, Applicant argues that claims 1-20 are readable on the elected invention of Group I.  Applicant’s argument is not convincing for the following reasons.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design.  Invention I is directed to a sprinkler having a particular conical member and a deflector having tines offset by an angular amount while Invention II is directed to a sprinkler having a particular splitter and a deflecting member driven to rotate about the longitudinal axis.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products as outlined in the Election/Restriction Requirement mailed on April 29, 2022
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed having a materially different design.  Invention II is directed to a sprinkler having a particular splitter and a deflecting member driven to rotate about the longitudinal axis while Invention III is directed to a sprinkler having a particular connecting portion.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein each of the plurality of tines…extends radially outwards from the longitudinal axis” in lines 12-14.  The specification discloses tines 206.  As shown in figures 6A and 6B, the tines 206 do not extend from the longitudinal axis 170.  The longitudinal axis 170 and the tines 206 are intervened by a central aperture 204 and the solid central portion (surrounding the central aperture 204) of the deflector 134.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the plurality of tines are each twisted about the corresponding radial axis.”  The recitation “twisted about the corresponding radial axis” is a double inclusion of the “each tine is offset by an angular amount about the corresponding radial axis” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 10 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (7,201,234).
Rogers et al. disclose a sprinkler comprising:
an inlet aperture (aperture at inlet 26A) at an inlet end of the sprinkler;
an outlet aperture (aperture at outlet 26B) at an outlet end of the sprinkler;
a body 12 extending along a longitudinal axis A-A, the body comprising an inner volume forming a flow path 26 between the inlet end and the outlet end of the sprinkler;
a conical member 34 positioned at the outlet end of the sprinkler and configured to direct the fire suppression agent outwards;
a deflector 16 comprising a plurality of tines 24A, wherein each of the plurality of tines extends along a corresponding radial axis (radial axes of plate 20 along each tine) that is substantially perpendicular with the longitudinal axis and extends radially outward from the longitudinal axis, wherein each tine is offset by an angular amount θ2 about the corresponding radial axis;
the deflector further comprises a plurality of slots 24B, wherein each slot is positioned between neighboring tines;
a connecting portion 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (7,201,234).
Rogers et al. disclose the limitations of the claimed invention with the exception of the plurality of tines each angled between 1 and 45 degrees about the corresponding radial axis.  Rogers et al. does not disclose a specific value for θ2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a θ2 value between 1 and 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pounder (4,580,729) in view of Kelly (3,180,422).
Pounder discloses a sprinkler comprising:
an inlet aperture (col. 3, l. 24) at an inlet end of the sprinkler;
an outlet aperture 18 at an outlet end of the sprinkler;
a body 12, 14 extending along a longitudinal axis (vertical axis), the body comprising an inner volume forming a flow path 16 between the inlet end and the outlet end of the sprinkler;
a conical member 24 positioned at the outlet end of the sprinkler and configured to direct the fire suppression agent outwards;
a deflector 26 comprising a plurality of tines (part of deflector 26 between slots 27), wherein each of the plurality of tines extends along a corresponding radial axis (radial axes of deflector 26 along each tine) that is substantially perpendicular with the longitudinal axis and extends radially outward from the longitudinal axis;
a connecting portion 20, 22.
Pounder discloses the limitations of the claimed invention with the exception of each tine being offset by an angular amount about a corresponding radial axis.
Kelly discloses a deflector 122 having tines that are offset by an angular amount about their corresponding radial axis (see col. 4, ll. 19-25, col. 5, ll. 1-4 and figs. 1, 5 and 6) and a plurality of slots (space between tines).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the deflector of Pounder with the deflector of Kelly to improve the spray by providing a heavy fog-like spray of water (col. 1, ll. 71-72) in an umbrella like spray (col. 5, ll. 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK